                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

DONALD ANDERSON,                  )   Case No. 8:18-cv-00901 MSS-AAS
                                  )
      Plaintiff,                  )
                                  )
v.                                )
                                  )
THADDEUS MICHAEL BULLARD          )
SR. a/k/a TITUS O'NEIL; and WORLD )
WRESTLING ENTERTAINMENT, INC., )
                                  )
      Defendants.                 )
____________________________________)

                       DEFENDANT’S NOTICE OF APPEARANCE

       Daniel A. Shapiro, Esq. and Dorice R. Voecks, Esq. of COLE, SCOTT &

KISSANE, P.A. hereby give notice of their appearance on behalf of Defendant,

WORLD WRESTLING ENTERTAINMENT, INC., and requests that copies of all

motions, notices, and other pleadings heretofore or hereafter filed or served in this

cause be furnished to the undersigned.



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of October, 2018, a true and

correct copy of the foregoing has been furnished by electronic filing with the Clerk

of the court via CM/ECF, which will send notice of electronic filing to all counsel of

record.




                                        COLE, SCOTT & KISSANE, P.A.
          4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
                                                                  CASE NO.: 8:18-cv-00901 MSS-AAS



                                               COLE, SCOTT & KISSANE, P.A.
                                               Counsel for Defendant WORLD
                                               WRESTLING ENTERTAINMENT, INC.
                                               4301 West Boy Scout Boulevard
                                               Suite 400
                                               Tampa, Florida 33607
                                               Telephone (813) 864-9333
                                               Facsimile (813) 286-2900
                                               Primary e-mail: Daniel.Shapiro@csklegal.com
                                               Secondary e-mail: dorice.voecks@csklegal.com
                                               Alternate e-mail: keila.cruzcorrea@csklegal.com

                                      By: s/ Dorice R. Voecks
                                          DANIEL A. SHAPIRO
                                          Florida Bar No.: 965960
                                          DORICE R. VOECKS
                                          Florida Bar No.: 117991
2138.0151-00/11571449




                                                           2
                                        COLE, SCOTT & KISSANE, P.A.
          4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
